United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2579
                                   ___________

United States of America,            *
                                     *
      Plaintiff - Appellee,          *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Charles Marion, also known as Lucky, *
                                     *       [UNPUBLISHED]
      Defendant - Appellant.         *
                                ___________

                             Submitted: February 13, 2006
                                Filed: May 16, 2006
                                 ___________

Before LOKEN, Chief Judge, BOWMAN and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       Charles Marion appeals the twenty-four-month prison sentence imposed by the
district court1 after Marion admitted committing multiple violations of the conditions
of his supervised release, and the court revoked supervised release. Marion argues
that the sentence is unreasonably excessive. We affirm.

      Marion pleaded guilty to a drug offense in May 2000. The district court granted
the government’s motion for downward departure and sentenced Marion to sixty

      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
months in prison. He began a four-year term of supervised release on June 6, 2004.
At the May 27, 2005, revocation hearing, Marion admitted the following Grade C
violations of the conditions of supervised release: he pleaded guilty in state court to
misdemeanor assault of a former girlfriend in August 2004, and his urine tested
positive for drug abuse on September 20, 2004, March 24, 2005, and April 17, 2005.
In addition, at the time of the hearing, charges were pending in state court charging
him with assaulting another former girlfriend on April 17, 2005.

       The district court revoked supervised release and, with the parties’ consent,
proceeded to determine the appropriate revocation sentence. The court considered the
8-14 month range recommended in the Guidelines policy statements, see U.S.S.G.
§ 7B1.4(a); the argument of Marion’s counsel that he should remain on supervised
release because he had been accepted into a Salvation Army drug treatment and anger
management program; the recommendation of the probation officer that Marion be
sentenced to 24 months in prison with no supervised release to follow; and the
sentencing factors set forth in 18 U.S.C. § 3553(a). The court sentenced the 41-year-
old Marion to 24 months in prison followed by no further supervised release and
urged the Bureau of Prisons to enroll Marion in its intensive drug treatment program.
The court explained:

      I have imposed this sentence above the Guideline range because the
      defendant was previously a beneficiary of a downward departure,
      because his conduct is associated with the risk of -- high risk of new
      felonious conduct, and the defendant is in need of drug or alcohol
      treatment that can be best provided in prison.

      On appeal, Marion argues that the revocation sentence is excessive because it
is beyond the range recommended by the Guidelines and because the district court
overlooked Marion’s acceptance into a Salvation Army work therapy program that
would be consistent with the need “to provide the defendant with needed educational



                                         -2-
or vocational training . . . or other correctional treatment in the most effective
manner.” 18 U.S.C. § 3553(a)(2)(D).

       It is well-settled that the sentencing court must consider the Guidelines policy
statements but “is entirely free to impose a revocation sentence outside of the policy
statements’ suggested range when, ‘in its considered discretion,’ such a sentence is
warranted.” United States v. Jasper, 338 F.3d 865, 867 (8th Cir. 2003). Here, the
district court considered all relevant factors and then imposed a 24-month revocation
sentence for sound reasons very similar to those that supported the 46-month
revocation sentence we affirmed in United States v. Cotton, 399 F.3d 913, 915 (8th
Cir. 2005). There was no abuse of the court’s sentencing discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-